Citation Nr: 1750207	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-33 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, as due to exposure to herbicide agents.

2.  Entitlement to service connection for coronary artery disease, status post myocardial infarction/stent (CAD), as due to exposure to herbicide agents.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran retired from the military after 24 years of honorable active service from April 1971 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, in which the RO denied reopening prior final denials of service connection for diabetes and CAD that were issued in a November 2010 rating decision.  The Veteran's appeal is derived therefrom. 

In July 2013 and June 2014, the Veteran appeared and testified at hearings before a Decision Review Officer and the undersigned Veterans Law Judge, respectively.  The transcripts of these hearings are associated with his claims file.  Thereafter, in May 2015, the Board issued a decision reopening the previously denied claims for service connection for diabetes and CAD and remanded the claims on the merits for additional development.  The requested development having been completed, the Veteran's claims have been returned to the Board for final consideration.  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claims without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board notes that in July 2016, a month after the last Supplemental Statement of the Case was issued, the Veteran submitted a new VA Form 21-22 changing his representation to the Georgia Department of Veterans Affairs.  He also submitted a new claim on VA Form 21-526EZ.  In such manner, the Veteran advised VA of a change in his address from South Dakota to Georgia.  However, despite the Veteran's move to another state, he has not requested his claims file be transferred to the RO closest to him in Georgia.  Consequently, the Sioux Falls RO retains original jurisdiction over his claims file and, hence, it is listed as the RO on this decision.  


FINDINGS OF FACT

1.  The Veteran was diagnosed to have CAD in 2005 and diabetes in 2009.

2.  The evidence shows that the Veteran was probably exposed to herbicide agents while stationed at Udorn and Korat Air Force Bases in Thailand during his Vietnam Era service.


CONCLUSIONS OF LAW

1.  Service connection for diabetes is warranted as due to exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for CAD is warranted as due to exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he was exposed to herbicide agents while serving in Thailand at the Ubon, Udorn and Korat Air Force Bases (AFBs) from 1972 to 1973 and that his currently diagnosed diabetes and CAD are related to such exposure.  At the June 2014 Board hearing, upon questioning, the Veteran clearly stated that this is his only contention with respect to establishing service connection.  

The medical evidence of record shows the Veteran was diagnosed to have CAD in July 2005 by means of coronary angiography and underwent successful stent angioplasty of the proximal left anterior descending artery.  The evidence also shows that, in December 2009, the Veteran was diagnosed to have new onset of diabetes and has been treated for it since.  Thus, there is no question that the Veteran has the current disabilities for which he seeks service connection.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

If a veteran was exposed to an herbicide agent (including Agent Orange) during active service and has contracted an enumerated disability to a degree of 10 percent or more at any time after service, service connection is warranted even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 3.309(e).  The Board notes that ischemic heart disease (which includes CAD) and diabetes mellitus, type II, are enumerated diseases for which presumptive service connection is warranted.  38 C.F.R. § 3.309(e).

There are no regulatory or statutory presumptions regarding herbicide exposure in Thailand.  However, VA extends special consideration to allegations of herbicide exposure on a factual basis to veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, specifically the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  The duties that are considered to have placed veterans on or near the perimeter include security policeman, security patrol dog handlers, members of the security police squadron, or those who are otherwise shown to have served near the air base perimeter as evidenced by their military occupational specialty (MOS), daily work duties, performance evaluations, and other credible evidence.  M21-1, Part IV, Subpart ii, 1.H.5.a and b.

The Veteran has provided written and oral testimony that he served in Thailand at the Ubon Air Force Base (AFB) for about three months when his entire unit was sent there on temporary duty (TDY) starting in February 1972.  He then returned home and in August 1972 was sent back to Thailand for one year where he first served first at the Korat AFB and then at Udorn AFB.  Service records and additional development verify the Veteran's service at the Korat AFB from August 1972 to October 1972 and thereafter at the Udorn AFB (although service records do not show when such service specifically ended).  

The Veteran has reported that, while stationed at the Korat AFB, he performed base security on the perimeter as a SP Augmentee.  However, service records do not verify this statement (including the Veteran's performance evaluations, which are silent as to any other duties he performed other than those relating to his primary military occupational specialty (MOS)). 

The Veteran has also contended that his regular military duties brought him near the perimeter of the bases he served on in Thailand.  The Veteran's DD214 show his MOS during the time he was in Thailand was Weapons Mechanic.  Other service records show his duties also included Weapons Load Crew Member.  The Veteran has submitted statements and testimony that, during his service in Thailand, his regular job placed him at the end of the flight line arming and dearming aircraft as they landed and took off from the runway, which was near the perimeter of the bases where he was stationed.  He estimated he was within 100 to 300 yards away from the perimeter.  The Veteran also reported that his barracks ("hooch") where he lived at the Udorn AFB was right along the fence line such that they would throw empty bottles and cans over it for the locals to collect and that the bus he took from there to work drove along the perimeter.  The Veteran has provided copies of maps of these bases in support of his claim and highlighted the areas at which he was near the perimeter.

Given the consistency, specificity, and plausibility of the assertions, the Board finds the written statements and hearing testimony of the Veteran to be credible.  The Board finds that the weight of the evidence is in equipoise as to whether the Veteran's duties as a Weapons Mechanic and Weapon Load Crew Member at the Korat and Udorn AFBs from August 1972 until he left in 1973 (in August according to the Veteran although the service records are not clear on this) placed him at or near the perimeter of the bases.  Given the reported close proximity of the flight line to the perimeter, contact with area that had been sprayed with herbicide agents seems probable.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to herbicide agents during service while at the Korat and Udorn AFBs.  Because ischemic heart disease (a.k.a., CAD) and diabetes mellitus, Type II, are diseases presumptively associated with herbicide exposure, the Board finds that service connection for the Veteran's CAD and diabetes is warranted on a presumptive basis as due to herbicide agent exposure is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. See 38 C.F.R. §§ 3.307, 3.309.  



ORDER

Entitlement to service connection for diabetes is granted.

Entitlement to service connection for CAD is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


